Citation Nr: 1024258	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  89-11 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee prior to June 14, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
rating for chondromalacia of the left knee prior to June 14, 
2005.


REPRESENTATION

Appellant represented by:	Rebecca K. Schendel Norris, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March to June 1980.

This appeal arises from a January 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which, among other things, granted 
service connection for bilateral knee disability and assigned 
a non-compensable evaluation for each knee disability.  In 
March 1989, her notice of disagreement was received and a 
statement of the case was issued in April 1989.  The Veteran 
submitted her substantive appeal in May 1989.  The procedural 
history of the two claims addressed in this decision over the 
ensuing 20 years of the pendency of the appeal is complex.

For reasons unclear, following a February 1990 RO hearing, no 
further action was taken until the RO received a 
communication from the Veteran in December 2000.  
Subsequently, the RO granted a separate 10 percent rating for 
chondromalacia of each knee, effective April 25, 2002, in a 
May 2002 rating decision.  In July 2002, the Veteran 
disagreed with the effective date assigned for the separate 
10 percent rating for each knee and clearly indicated she 
wished to continue her appeal of the initial rating assigned.  
The Veteran was issued a statement of the case as to the 
effective dates assigned and submitted her substantive appeal 
in November 2002.

In March 2003, the Veteran appeared at a hearing at the RO 
before an Acting Member of the Board of Veterans Appeals 
(Board), and in September 2003, the Board remanded the claims 
for additional development.  The development ordered was 
completed to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, in a June 2006 rating decision, the RO assigned 
an earlier effective date of June 9, 1988 for the 10 percent 
rating for each knee.  In April 2007, the Board remanded the 
claims to afford the Veteran another hearing before a 
Veterans Law Judge, since the person who conducted the March 
2003 hearing was no longer employed by the Board.  The 
Veteran failed to appear for the scheduled hearing and her 
claims were returned to the Board for further appellate 
review.

The Board issued a decision in February 2008, which, in part, 
denied an effective date prior to June 9, 1988, for the 10 
percent ratings assigned for chondromalacia of the left and 
right knees.  The Board decision also granted an increase in 
the initial evaluation from 10 percent to 20 percent, 
effective June 14, 2005, and denied ratings in excess of 10 
percent for the right and left knee prior to June 14, 2005.  

The Veteran appealed the February 2008 decision of the Board 
to United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The Joint Motion for Remand 
moved the Court to vacate and remand the February 2008 
Decision of the Board.  However, the only argument on appeal 
was that the Board did not explain consideration of all of 
the evidence when it assigned an effective date of June 14, 
2005, for the grants of the increased initial evaluations 
from 10 percent to 20 percent ratings for the right knee and 
left knee disabilities.  The Joint Motion for Remand is not 
entirely clear on the matter, but it appears to the Board 
that the only matter vacated by the Court's July 2009 Order 
is the effective date of June 14, 2005 assigned by the Board 
for the staged increase from 10 percent to 20 percent 
evaluation for right knee and left knee disabilities.  The 
other issues addressed in the Board's February 2008 decision 
were not vacated.  

The Board notes that the Joint Remand addressed only the 
portion of the Board's decision which assigned an effective 
date of June 14, 2005, for an increase in the initial 
evaluation to 20 percent for bilateral knee disabilities.  
Therefore, no other issue is before the Board, and the only 
matter addressed in the Board decision below is the 
appropriate date for the staged increase of an initial 
evaluation from 10 percent to 20 percent for each knee 
disability.  
The issue vacated and remanded to the Board, as specified by 
the Court, is most accurately described as listed on the 
title page of this decision.

In February 2010, the Veteran's attorney submitted a letter 
which, in essence, contends that the Veteran's service-
connected knee disabilities may be increasing in severity.  
The attorney has stated that VA will be advised of changes in 
the severity of the Veteran's disabilities.  The Board need 
not address any issue except as stated in the Joint Remand 
incorporated into the Court's Order.  


FINDINGS OF FACT

1.  Prior to August 24, 2000, the Veteran's left and right 
knee impairments were not productive of moderate subluxation 
or lateral instability, limitation of extension or limitation 
of flexion to 45 degrees or less.

2.  From August 24, 2000, the Veteran's left and right knees 
are productive of moderate impairment.

3.  X-rays of the knees have not confirmed the presence of 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right knee prior to August 
24, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.400(o)(2), 4.71a, 
Diagnostic Code 5257 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the left knee prior to August 
24, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.400(o)(2), 4.71a, 
Diagnostic Code 5257 (2009).

3.  From August 24, 2000, the criteria for a 20 percent 
rating for chondromalacia of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.400(o)(2), 4.71a, Diagnostic Code 5257 (2009).

4.  From August 24, 2000, the criteria for a 20 percent 
rating for chondromalacia of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.400(o)(2), 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's increased rating claim arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

The record reflects that the Veteran initially filed a claim 
for VA benefits in July 1980, for her knee disability.  In 
connection with that, an examination for VA purposes was 
scheduled. The Veteran failed to report for that examination, 
however, and in a February 1981 decision, her claim was 
denied. The Veteran did not appeal that decision, and on June 
9, 1988, the RO received the Veteran's claim to reopen.  In 
connection with that claim, private treatment records were 
obtained that showed surgery was performed on the right knee 
in March 1987 for "chondritis with irregularity medial 
meniscus anterior horn."  A left knee procedure was performed 
in May 1987, to address what was described as mild to 
moderate chondritis with a definite tendency of some moderate 
subluxation towards the lateral aspect.  In January 1988, an 
arthroscopic evaluation was accomplished to address increased 
pain and a surgical "realignment and tightening and reefing 
of the medial quadriceps and advancement of the medialis" was 
accomplished. This was apparently directed to the right knee.

In addition, the Veteran was examined for VA purposes in 
November 1988.  This revealed no knee crepitus, no loss of 
knee motion, and no pain on torsion.

On this evidence, together with service records reflecting 
numerous knee complaints and treatment, service connection 
was established in a January 1989 rating action. The Veteran 
was assigned a non-compensable evaluation for each knee, 
effective from the date of her reopened claim.

As set out in the Introduction, the Veteran perfected an 
appeal of her non-compensable rating, but no action was taken 
until she submitted another claim for VA benefits in December 
2000.  She was eventually awarded compensable evaluations for 
each knee, effective from June 9, 1988.  She continued to 
appeal the rating assigned, and she also appealed the 
effective date assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment productive of recurrent subluxation or lateral 
instability that is severe is rated as 30 percent disabling.  
With moderate impairment a 20 percent rating is assigned.  A 
10 percent rating is assigned with slight impairment.

Diagnostic Code 5260 provides for evaluation based on 
limitation of flexion. Flexion limited to 60 degrees is 
assigned a 0 percent.  Flexion limited to 45 degrees is 
assigned a 10 percent rating, and when limited to 30 degrees, 
a 20 percent rating is assigned.  Flexion limited to 15 
degrees is assigned a 30 percent evaluation.

Diagnostic Code 5261 provides for evaluation based on 
limitation of extension. Extension limited to 5 degrees is 
rated 0 percent, and when limited to 10 degrees, it is 
evaluated as 10 percent disabling.  Extension limited to 15 
degrees is assigned a 20 percent rating, and when limited to 
20 degrees, a 30 percent evaluation is assigned.

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain and effusion into the joint is evaluated as 
20 percent disabling.

In its 2003 Remand, the Board sought to obtain records of the 
Veteran's treatment since 1988.  As a result, medical records 
from the 1990's and since 2000 were associated with the 
claims file.  Few records from the 1990's were obtained, and 
these did not address the Veteran's knee disability.  Records 
since 2000 are much more voluminous, but at the same time, do 
not exclusively relate to the knees. Those that do, however, 
show consistent complaints of pain, some quadriceps atrophy, 
and the use of a sleeve like brace, but full range of motion 
and, at most, a little laxity. 

VA records from the orthopedic clinic on August 24, 2000 
reveal the Veteran complained of bilateral knee pain.  She 
reported the left knee gave out and caused cramping in the 
lower leg.  She had fallen on both knees in 1980.  She was 
trying to increase service connection.  She stated her 
patellae would pop out spontaneously and spontaneously 
reduce.  Examination of the right knee showed no effusion and 
full range of motion.  Apprehension and patella grind test 
were positive.  There was tenderness over the patella and 
tenderness over the medial joint line.  McMurray's, 
Lachman's, and anterior drawer testing were all negative.  
There was 1+ varus laxity at 0 and 30 degrees.  Examination 
of the left knee revealed no effusion and full range of 
motion.  There was tenderness over the patella and tenderness 
over the medial joint line.  McMurray's, Lachman's, and 
anterior drawer testing were all negative.  There was 1+ 
varus laxity at 0 and 30 degrees.  Apprehensions and patella 
grind tests were positive.  X-rays showed irregular contour 
of the superior left patella, it was smooth and looked 
chronic.  Joint spaces were well maintained and there was no 
spurring.  Magnetic Resonance Imaging (MRI) of the left knee 
showed findings suggestive of bone edema, involving the 
medial femoral condyle.  There were subtle changes involving 
the anterior horn of the lateral meniscus which could have 
represented a tear.  MRI of the right knee showed evidence 
suggesting microtrauma or bone edema involving the medial 
aspects of the right knee.  The impression was the Veteran 
had bilateral knee pain, anterior in nature.  Symptoms and 
history were more consistent with patella maltracking.  Only 
soft tissue MRI findings of possible LMT of the left knee.  
The Veteran was not a surgical candidate.  Bilateral 
stressing quadriceps and strengthening and hamstring 
stretching exercises were prescribed.  

January 2002 VA records reveal the Veteran was evaluated for 
bilateral knee pain and instability.  Combined instability 
knee braces with sleeves and patella buttress were ordered.  

VA examination conducted in April 2002 revealed full 
extension, flexion greater than 155 degrees, with no laxity 
on valgus and varus stressing, and no anteroposterior laxity 
or instability.  Likewise, X-rays were reported as revealing 
normal findings. 

The Veteran was seen at VA in January 2003 physical 
examination revealed tenderness to palpation at the medial 
and lateral joint line and peripatellar pain.  Her gait was 
antalgic.  X-rays of the knees showed no bony, joint, or soft 
tissue abnormality.  

A January 2004 VA orthopedic consult revealed the right and 
left knees had moderate atrophy of the quadriceps.  
Quadriceps strength was 4/5 with no effusion.  There was 
crepitus with range of motion.  Range of motion was from 0 
degrees to 130 degrees.  The knees were mildly tender.  
Anterior drawer was +1.  Six millimeter Lachman's was stable 
to varus and valgus stress.  She was tender over the patellar 
tendons.  Preliminary review of the X-rays by the physician's 
assistant revealed mild to moderate degenerative joint 
disease in the medial and lateral compartments.  

September 2004 VA records indicate the examiner thought there 
seemed to be a little anterior laxity of the knees, 
bilaterally.  

The Veteran was examined again for VA purposes June 14, 2005.  
At that time, the right knee had some swelling and increased 
joint fluid.  Patellar pain and crepitation were described as 
quite bothersome, and there was moderate tenderness at the 
medial joint of both knees.  The term "collapsing" was also 
used to describe the Veteran's symptoms, although the 
ligaments were described as normal.  Range of motion of the 
knees were from 0 to 140 degrees, but the examiner estimated 
a decrease by 25 degrees range of flexion would account for 
the Veteran's overall subjective symptoms, and another 20 
degrees during a flare-up.  This would yield a range of 
motion to 95 degrees.  X-rays of both knees were described as 
normal.

In rating the Veteran's knees the Board first reviewed the 
record to determine whether there was a basis for separate 
ratings for recurrent subluxation and arthritis of the knees.  
The regulations require X-ray evidence of arthritis for 
application of the Diagnostic Codes based on limitation of 
motion of the joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  The only indication of X-ray evidence of 
arthritis is the reading of the VA physician's assistant in 
January 2004 of a tiny spur on X-ray.  Subsequently, in June 
2005 the report of X-rays of the knees by a radiologist did 
not include any finding of a spur and no diagnosis of 
degenerative joint disease or arthritis of the knees.  The VA 
physician in June 2005 who conducted the examination did not 
diagnose arthritis, but chronic synovitis and symptomatic 
patellar chondromalacia.  For that reason, a separate rating 
based on arthritis is not for application as X-rays do not 
confirm the presence of arthritis.  Even if the Board 
accepted the diagnosis of arthritis, the range of motion of 
the knees does not approach the limitations necessary for a 
compensable evaluation under Diagnostic Codes 5260 or 5261.  

A higher rating of 20 percent requires evidence of moderate 
instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5257.  
Since August 24, 2000, the Veteran has reported that her 
knees give way.  In January 2002 she complained of 
instability to VA examiners.  January 2003 VA records reveal 
she walked with an antalgic gait.  She was given braces for 
her knees by VA in October 2004.  The June 2005 VA 
examination showed that the Veteran had normal ligaments, it 
nevertheless described a knee collapsing phenomenon, which 
may be reasonably interpreted as reflective of a moderate 
impairment and supportive of a 20 percent evaluation.  

The evidence of giving way consistently reported since August 
24, 2000 is commensurate with moderate disability of the knee 
based on instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  A higher rating requires evidence of severe 
disability based on instability.  The laxity of the knee 
joints was described in September 2004 as being a "little."  
Subsequently in June 2005 her ligaments were noted to be 
normal.  No testing or physical examination has demonstrated 
the Veteran has severity laxity or recurrent subluxation.  
There is no basis for a higher rating than 20 percent based 
on those findings.  

The Joint Remand directs that the Board consider the 
provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o)(1) in determining the appropriate date for the 
staged initial increase from 10 percent to 20 percent for the 
knee disabilities at issue.  Under those provisions, the 
effective date for a claim for increase is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  The exception to the rule allows for the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if the claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Since this claim arises 
as part of an initial grant of service connection and initial 
rating dating back to 1988, the Veteran's evidence of 
increased disability was submitted within one year from the 
date of the increase for purposes of consideration under 
Fenderson.  Therefore, it is appropriate to assign the 
increase in evaluation as part of the staged rating as of the 
date that the increase is severity is factually 
ascertainable, that is, shown by the evidence of record.  

Resolving any reasonable doubt in the Veteran's favor, the 
factually-ascertainable date for increase from severity 
consistent with a 10 percent evaluation to disability meeting 
the criteria for a 20 percent evaluation is August 24, 2000, 
but no earlier.  A rating in excess of 10 percent for the 
left and right knee disabilities is denied for the period 
prior to August 24, 2000, but a 20 percent rating for each 
knee is granted effective from that date.

In reaching this decision, the Board notes that this case 
does not present an exceptional or unusual disability picture 
prior to August 24, 2000 which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1). Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is evidence the Veteran has not been employed 
since 2001 and that the Veteran is receiving Social Security 
Disability benefits.  

However, the evidence of record does not show that the 
Veteran's bilateral knee disability caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), prior to 
August 24, 2000, the date on which moderate severity of each 
knee disability became factually ascertainable.  The 
Veteran's knee disabilities did not necessitate such frequent 
periods of hospitalization, or present other such factors of 
disability as would render impracticable the application of 
the regular schedular rating standards during the period at 
issue.  The ratings assigned as of August 24, 2000, 
contemplate a moderate level of impairment, and there is 
nothing in the record which would distinguish the Veteran's 
disability picture from other Veterans receiving the same 
rating.  Accordingly, referral for an extra-schedular 
evaluation in excess of 10 percent for right knee disability 
prior to August 24, 2000, or for left knee disability in 
excess of 10 percent prior to August 24, 2000, is not 
warranted.




ORDER

An initial rating in excess of 10 percent for chondromalacia 
of the right knee, prior to August 24, 2000, is denied.

An increased 20 percent evaluation for chondromalacia of the 
right knee from August 24, 2000, is granted, subject to 
regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for chondromalacia 
of the left knee, prior to August 24, 2000, is denied.

An increased 20 percent evaluation for chondromalacia of the 
left knee from August 24, 2000, is granted, subject to 
regulations governing the award of monetary benefits.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


